Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT
AND LIMITED WAIVER

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER (this “Amendment”),
effective as of the 17th day of April, 2015 (the “Effective Date”), is entered
into by and among MAGNUM HUNTER RESOURCES CORPORATION, a Delaware corporation
(the “Borrower”), the guarantors party hereto (the “Guarantors”), the Lenders
(as hereinafter defined) party hereto and BANK OF MONTREAL, as administrative
agent for the Lenders (the “Administrative Agent”).

 

RECITALS

 

WHEREAS, the Borrower, the lenders party thereto (the “Lenders”) and the
Administrative Agent entered into that certain Fourth Amended and Restated
Credit Agreement dated as of October 22, 2014 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement;

 

WHEREAS, the Borrower has also requested that the Lenders waive compliance with
certain provisions of the Credit Agreement; and

 

WHEREAS, said parties are willing to so agree subject to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrower, the Guarantors, the Lenders and the
Administrative Agent agree as follows:

 

1.                                      Defined Terms.  Unless otherwise defined
herein, capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.

 

2.                                      Amendments to Credit Agreement.

 

(a)                                 Amendment to Section 1.02.

 

(i)                                     Section 1.02 of the Credit Agreement is
hereby amended to restate the definition of “Applicable Margin” in its entirety
as follows:

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:

 

--------------------------------------------------------------------------------


 

Borrowing Base Utilization Grid

 

 

 

< 25%

 

> 25%,
but
< 50%

 

> 50%,
but
< 75%

 

> 75%,
but
< 90%

 

> 90%

 

ABR Loans

 

2.25

%

2.50

%

2.75

%

3.00

%

3.25

%

Eurodollar Loans

 

3.25

%

3.50

%

3.75

%

4.00

%

4.25

%

Commitment Fee

 

0.75

%

0.75

%

0.75

%

0.75

%

0.75

%

 

Notwithstanding the foregoing, effective as of the date on which the Adjusted
Period ends, the rates set forth in the Borrowing Base Utilization Grid above
for ABR Loans and Eurodollar Loans shall automatically decrease by 1.25% and for
Commitment Fee shall automatically decrease by 0.25%.

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided, however, if at any time
the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a), then
the “Applicable Margin” means the rate per annum set forth on the grid when the
Borrowing Base Utilization Percentage is at its highest level; provided further
that the Applicable Margin shall revert to the previous Applicable Margin upon
the Borrower’s delivery of such Reserve Report.

 

(ii)                                  Section 1.02 of the Credit Agreement is
hereby amended to delete the definition of “Pricing Increase Date” in its
entirety.

 

(b)                                 Amendment to Section 9.02.  Section 9.02 of
the Credit Agreement is hereby amended to restate subsection (c) thereof in its
entirety as follows:

 

“(c)                            accounts payable and accrued expenses,
liabilities or other obligations to pay the deferred purchase price of Property
or services, from time to time incurred in the ordinary course of business which
are not more than (i) 180 days past the date of invoice with respect to any day
on or prior to May 29, 2015 or (ii) 90 days past the date of invoice with
respect to any day after May 29, 2015 or, in each case, which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP;”

 

2

--------------------------------------------------------------------------------


 

(c)                                  Amendment to Section 9.03.  Section 9.03 of
the Credit Agreement is hereby amended by inserting “Restricted” immediately
prior to the first instance of “Subsidiary” appearing therein.

 

(d)                                 Amendments to Section 9.04.  Section 9.04 of
the Credit Agreement is hereby amended to add the following new proviso at the
end of subsection (c) thereof:

 

“; provided that, notwithstanding the foregoing, (A) the Borrower shall not pay
cash dividends on its Series C, Series D or Series E preferred stock for the
month of April 2015, unless the Borrower’s registration statement on Form S-3
filed on March 13, 2015 has been declared effective by the SEC and the Borrower
has executed either an engagement letter or a definitive agreement with an
underwriter or sales agent to proceed with the issuance of Equity Interests
under an at-the-market offering program covered by such registration statement
and (B) the Borrower shall not pay cash dividends for the month of May 2015 in
respect of its Series C, Series D or Series E preferred stock, unless the
Borrower has received at least $65,000,000 after April 17, 2015 in aggregate net
cash proceeds from one or more of the following events: (1) the offering of
common or preferred equity securities by the Borrower, (2) the consummation of
one or more asset sales permitted by Section 9.11 of the Credit Agreement by the
Borrower or any Restricted Subsidiary (including the receipt of upfront payments
from any farm-out) or (3) the entry into a joint venture by the Borrower or any
Restricted Subsidiary (including the receipt of upfront payments therefrom). 
For the avoidance of doubt, the effect of the termination of any Letter of
Credit shall not be included in the calculation of such net cash proceeds;”.

 

3.                                      Limited Waivers.  Subject to the terms
and conditions set forth herein, the Lenders party hereto hereby agree to (a) a
waiver of compliance with the provisions of Sections 9.01(a) and (b) of the
Credit Agreement, in each case, for the fiscal quarter ended March 31, 2015,
effective as of March 31, 2015, and (b) a waiver of any Default or Event of
Default that may have occurred as a result of the breach of Section 9.02(c) of
the Credit Agreement, as such breach was disclosed in writing to the
Administrative Agent and the Lenders prior to the Effective Date (the “Disclosed
Breach”); provided, in each case, that the Borrower demonstrates, on or before
May 29, 2015, that it has received at least $65,000,000 after the Effective Date
in aggregate net cash proceeds from one or more of the following events: (i) the
offering of common or preferred equity securities by the Borrower, (ii) the
consummation of one or more asset sales permitted by Section 9.11 of the Credit
Agreement by the Borrower or any Restricted Subsidiary (including the receipt of
upfront payments from any farm-out) or (iii) the entry into a joint venture by
the Borrower or any Restricted Subsidiary (including the receipt of upfront
payments therefrom) (the “Waiver Condition”).  For the avoidance of doubt, the
effect of the termination of any Letter of Credit shall not be included in the
calculation of such net cash proceeds.  The waivers granted in the foregoing
sentence (collectively, the “Waivers”) are limited to the extent specifically
set forth above and no other terms, covenants or provisions of

 

3

--------------------------------------------------------------------------------


 

the Credit Agreement or any other Loan Document are intended to be affected
hereby.  The Waiver set forth in clause (a) above is granted only with respect
to compliance with Sections 9.01(a) and (b) of the Credit Agreement as of and
for the fiscal quarter ended March 31, 2015, and shall not apply to any
violation of Section 9.01(a) or (b) of the Credit Agreement with respect to any
fiscal quarter other than the fiscal quarter ended March 31, 2015 or to any
actual or prospective default or violation of any other provision of the Credit
Agreement or any other Loan Document.  The Waiver set forth in clause (b) above
is granted only with respect to any Default or Event of Default that may have
occurred as a result of the Disclosed Breach, and shall not apply to any other
violation of Section 9.02(c) of the Credit Agreement or to any actual or
prospective default or violation of any other provision of the Credit Agreement
or any other Loan Document.  The Waivers shall not in any manner create a course
of dealing or otherwise impair the future ability of the Administrative Agent or
the Lenders to declare a Default or Event of Default under or otherwise enforce
the terms of the Credit Agreement or any other Loan Document, with respect to
any matter other than those specifically and expressly waived in the Waivers,
including, without limitation, the ability of the Administrative Agent or the
Lenders to declare an Event of Default as a result of the failure of the
Borrower to comply with the Waiver Condition.  Notwithstanding anything to the
contrary set forth in the Credit Agreement or any other Loan Document, the
Borrower acknowledges and agrees that its failure to comply with the Waiver
Condition shall constitute an immediate Event of Default under the Credit
Agreement.

 

4.                                      Ratification.  Each of the Borrower and
the Guarantors hereby ratifies all of its respective obligations under the
Credit Agreement and each of the Loan Documents to which it is a party, and
agrees and acknowledges that the Credit Agreement and each of the Loan Documents
to which it is a party are and shall continue to be in full force and effect as
modified by this Amendment.  Except as provided herein, nothing in this
Amendment extinguishes, novates or releases any right, claim, lien, security
interest or entitlement of any of the Lenders or the Administrative Agent
created by or contained in any of such documents nor is the Borrower nor any
Guarantor released from any covenant, warranty or obligation created by or
contained herein or therein.

 

5.                                      Representations and Warranties.  The
Borrower and Guarantors hereby represent and warrant to the Administrative Agent
and the Lenders that (a) this Amendment has been duly executed and delivered on
behalf of the Borrower and Guarantors, (b) this Amendment constitutes a valid
and legally binding agreement enforceable against the Borrower and Guarantors in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, (c) the
representations and warranties contained in the Credit Agreement and the Loan
Documents are true and correct on and as of the date hereof in all material
respects as though made as of the date hereof (except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects as of such specified earlier date); provided
that any representation or warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates, (d) after giving effect to this Amendment, no Default or Event of Default
exists under the Credit Agreement or under any Loan Document as

 

4

--------------------------------------------------------------------------------


 

of the Effective Date and (e) the execution, delivery and performance of this
Amendment has been duly authorized by the Borrower and Guarantors.

 

6.                                      Conditions to Effectiveness.  This
Amendment shall be effective on the Effective Date upon satisfaction of the
following conditions:

 

(a)                                 receipt by the Administrative Agent of
counterparts of this Amendment executed by the Borrower, the Guarantors and the
Majority Lenders;

 

(b)                                 payment to the Administrative Agent for the
benefit of each Lender executing this Amendment by 10:00 a.m., Houston, Texas
time, on April 17, 2015, of an amendment and waiver fee equal to 0.25% of each
such Lender’s Commitment; and

 

(c)                                  evidence satisfactory to the Administrative
Agent that the Borrower, the Second Lien Agent and the “Required Lenders” (as
such term is defined in the Second Lien Term Loan Agreement) shall have entered
into an amendment in respect of the Second Lien Term Loan Agreement in form and
substance reasonably satisfactory to the Administrative Agent.

 

7.                                      Counterparts.  This Amendment may be
signed in any number of counterparts, which may be delivered in original,
electronic or facsimile form each of which shall be construed as an original,
but all of which together shall constitute one and the same instrument.

 

8.                                      Governing Law.  This Amendment, all
Notes, the other Loan Documents and all other documents executed in connection
herewith shall be deemed to be contracts and agreements under the laws of the
State of New York and of the United States of America and for all purposes shall
be construed in accordance with, and governed by, the laws of New York and of
the United States.

 

9.                                      Final Agreement of the Parties.  Any
previous agreement among the parties with respect to the subject matter hereof
is superseded by the Credit Agreement, as modified by this Amendment.  Nothing
in this Amendment, express or implied is intended to confer upon any party other
than the parties hereto any rights, remedies, obligations or liabilities under
or by reason of this Amendment.

 

10.                               Amendment is a Loan Document; References to
Credit Agreement.  This Amendment is a Loan Document, as defined in the Credit
Agreement.  All references in the Credit Agreement to “this Agreement” shall
mean the Credit Agreement as modified by this Amendment.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the Effective Date.

 

 

BORROWER:

 

 

 

MAGNUM HUNTER RESOURCES CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Joseph C. Daches

 

 

Chief Financial Officer

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

MAGNUM HUNTER RESOURCES LP,

 

a Delaware limited partnership

 

 

 

 

By:

Magnum Hunter Resources GP, LLC,

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

 

Joseph C. Daches

 

 

 

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

MAGNUM HUNTER RESOURCES GP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Joseph C. Daches

 

 

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

TRIAD HUNTER, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Joseph C. Daches

 

 

Senior Vice President and Treasurer

 

Signature Page to Second Amendment and Limited Waiver

 

--------------------------------------------------------------------------------


 

 

MAGNUM HUNTER PRODUCTION INC.,

 

a Kentucky corporation

 

 

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Joseph C. Daches

 

 

Senior Vice President and Treasurer

 

 

 

 

 

 

 

NGAS HUNTER, LLC

 

 

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Joseph C. Daches

 

 

Senior Vice President and Treasurer

 

 

 

 

 

 

 

BAKKEN HUNTER CANADA, INC.,

 

a corporation existing under the laws of the Province of Alberta

 

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Joseph C. Daches

 

 

Chief Financial Officer

 

 

 

 

 

 

 

BAKKEN HUNTER, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Joseph C. Daches

 

 

Senior Vice President and Treasurer

 

 

 

 

 

 

 

MAGNUM HUNTER MARKETING, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Joseph C. Daches

 

 

Senior Vice President and Treasurer

 

Signature Page to Second Amendment and Limited Waiver

 

--------------------------------------------------------------------------------


 

 

VIKING INTERNATIONAL RESOURCES CO., INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Joseph C. Daches

 

 

Senior Vice President and Treasurer

 

 

 

 

 

 

 

SHALE HUNTER, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Joseph C. Daches

 

 

Senior Vice President and Treasurer

 

 

 

 

 

 

 

HUNTER REAL ESTATE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Joseph C. Daches

 

 

Senior Vice President and Treasurer

 

 

 

 

 

 

 

TRIAD HOLDINGS, LLC,

 

an Ohio limited liability company

 

 

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Joseph C. Daches

 

 

Senior Vice President and Treasurer

 

Signature Page to Second Amendment and Limited Waiver

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

BANK OF MONTREAL

 

 

 

 

 

 

By:

/s/ Matthew L. Davis

 

 

Matthew L. Davis

 

 

Vice President

 

Signature Page to Second Amendment and Limited Waiver

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

CREDIT SUISSE AG, Cayman Islands Branch

 

 

 

 

 

 

By:

/s/ Nupur Kumar

 

Name:

NUPUR KUMAR

 

Title:

AUTHORIZED SIGNATORY

 

 

 

 

 

 

 

By:

/s/ Karim Rahimtoola

 

Name:

Karim Rahimtoola

 

Title:

Authorized Signatory

 

Signature Page to Second Amendment and Limited Waiver

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Nancy Mak

 

Name:

Nancy Mak

 

Title:

Senior Vice President

 

Signature Page to Second Amendment and Limited Waiver

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

By:

/s/ Shannon Juhan

 

Name:

Shannon Juhan

 

Title:

Director

 

Signature Page to Second Amendment and Limited Waiver

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

ABN AMRO CAPITAL USA LLC

 

 

 

 

 

 

By:

/s/ Darrell Holley

 

Name:

Darrell Holley

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ David Montgomery

 

Name:

David Montgomery

 

Title:

Executive Director

 

Signature Page to Second Amendment and Limited Waiver

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

By:

/s/ Jeff Ard

 

Name:

Jeff Ard

 

Title:

Vice President

 

Signature Page to Second Amendment and Limited Waiver

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

 

By:

/s/ Peter Cucchiara

 

Name:

Peter Cucchiara

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Michael Shannon

 

Name:

Michael Shannon

 

Title:

Vice President

 

Signature Page to Second Amendment and Limited Waiver

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC

 

 

 

 

 

 

By:

/s/ Jamie Minieri

 

Name:

Jamie Minieri

 

Title:

Authorized Signatory

 

Signature Page to Second Amendment and Limited Waiver

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

/s/ Raza Jaffieri

 

Name:

Raza Jaffieri

 

Title:

Vice President

 

Signature Page to Second Amendment and Limited Waiver

 

--------------------------------------------------------------------------------